Citation Nr: 0125834	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  95-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970 and from May 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1989 rating determination 
of the Atlanta Department of Veterans Affairs (VA) Regional 
Office (RO).   


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Credible supporting evidence of a stressor has not been 
presented. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In April 2001, the RO 
informed the veteran of the change in the law and the veteran 
was advised of what evidence would be needed to support his 
claim.  Thus, the RO has met all its duties.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 1991).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required. See Caluza v. Brown, 7 Vet. App. 498 (1995).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).


Factual Background

The veteran's DD Form 214 indicates that his awards include 
the National Defense Service Medal, the Parachutist Badge, 1 
Overseas Service Bar, 2 Service Stripes, the Army 
Commendation Medal, the Air Medal, the Vietnam Service Medal 
with One Bronze Star, the Republic of Vietnam Medal with 60 
Device, and the Cross of Gallantry with Palm.  His military 
occupation specialty (MOS) was a Parachute Rigger and his 
secondary MOS was a Light Weapons Infantryman.  The veteran's 
DD 214 does not show that he received any citations or awards 
for participation in combat with the enemy, such as the 
Combat Infantryman Badge, Purple Heart, or similar citation.  
The veteran's service personnel file (DA Form 20) indicates 
that while he served in Vietnam he was a parachute rigger 
with the Supply and Transportation (S&T) Company for the 
215th Composite Service Battalion.  According to his 
personnel records, the veteran served in Vietnam from January 
1972 to August 1972.  

The service records included a request to rule out a 
psychophysiologic dermatologic disorder.  After evaluation, 
it was noted that the veteran had problems at home and that 
he had an immature personality with situational stress.  In 
December 1974, the veteran was seen for a tension headache.

In August 1988, the veteran requested service connection for 
PTSD.  VA hospitalization treatment records obtained from the 
Tuskegee VA Medical Center (MC) in conjunction with the 
veteran's claim demonstrate that he was hospitalized in 
August 1988 with complaints of being nervous, depressed, and 
suspicious, and of having auditory hallucinations, mood 
swings, and flashbacks about Vietnam.  The veteran reported 
that he had been in combat in 1969 and 1970 in Cambodia and 
Vietnam.  Schizophrenia was diagnosed.

In 1981, the veteran was seen at a mental health clinic.  
Vietnam was noted to be a dominant experience.

The veteran was hospitalized in May 1989 at the Tuskegee 
VAMC.  At the time of admission, the veteran reported that he 
was having very severe nightmares and flashbacks of the 
Vietnam War and that he was reliving the Vietnam War.  He 
also reported that he had lost close friends in the Vietnam 
War.  Diagnoses of schizophrenia, schizo-affective, depressed 
with paranoid features and features of PTSD, delayed-type, 
were rendered.  

In a September 1989 statement, the veteran indicated that he 
had been assigned to the S&T Company, 215C/S BN, 3rd BDE 1st 
Cav Div.  He stated that his MOS as a parachute rigger was 
not needed during the time that he experienced the traumas 
that led to his PTSD.  He noted that his secondary MOS (light 
infantry weapons) was the MOS under which he performed.  He 
stated that as support personnel, he was assigned to various 
fire bases and moved from base to base as the situation 
dictated.  He reported that due to his condition, he could 
not recall the exact names of the fire bases or dates.  
However, he noted that they were under constant rocket and 
mortar fire and took many casualties.  He indicated that he 
did not get too familiar with the personnel because they 
moved quite often from place to place.  

At the time of an October 1989 VA examination, the veteran 
reported that he served in Vietnam in 1969.  He stated that 
he was having auditory and visual hallucinations, persistent 
delusions, and nightmares of soldiers dying, crying out, 
being blown off, and begging for help.  

The examiner indicated that there was no C-file available for 
review.  Diagnoses of paranoid schizophrenia and chronic PTSD 
were rendered.  

An additional VA psychiatric examination performed at that 
same time revealed that the veteran admitted to hearing 
voices about his Vietnam experience.  He also became tearful 
when describing his experiences in Vietnam.  A diagnosis of 
delayed type PTSD was rendered.  The examiner indicated that 
the claims folder was not available for review.  

In his December 1989 substantive appeal, the veteran stated 
that his MOS as a "rigger" was not in demand at the time he 
served in Vietnam.  He indicated that because of the need of 
able bodied personnel to defend positions, he was used as an 
infantryman when called upon to do so.  

The veteran was again admitted to the Tuskegee VAMC in 
February 1990.  At the time of admission, the veteran 
reported that he was having severe nightmares and flashbacks 
of the Vietnam War and that he was reliving the War.  

A diagnosis of schizophrenia, schizoaffective, depressed with 
paranoid features and features of PTSD, delayed type, was 
rendered.  

At the time of his April 1990 hearing, the veteran stated 
that he served with the First Calvary Division while in 
Vietnam.  He noted that he served approximately eight months 
in Vietnam and that he was with this Division the entire 
time.  The veteran indicated that his initial MOS was a 
parachute rigger but that his real MOS was a rifleman.  He 
reported that he did whatever was required of him.  He 
indicated that he would guard fire bases and pick up bodies 
that were destroyed.  He stated that he could not remember 
the location of the fire bases where he served.  The veteran 
testified that he lost friends in Vietnam but indicated that 
he could not remember their names.  He noted that he was 
transported by choppers and trucks while in Vietnam.  He 
stated that transportation occurred three to four times per 
week.  He noted that the chopper rides lasted possibly one 
hour.  The veteran stated that there were injured on the 
chopper trips on at least four or five occasions.  He also 
testified that there was direct conflict with the Vietcong, 
including incoming, when he was guarding the fire base.  He 
stated that he was fearful the whole time he was in Vietnam.  
The veteran reported that he used his rifle while in Vietnam 
and that he felt like he killed or injured someone while in 
Vietnam.  

The veteran was again hospitalized at the Tuskegee VAMC in 
March 1991.  At the time of admission, the veteran complained 
of nightmares and of feeling nervous and depressed.  He 
claimed that he had frequent nightmares and flashbacks about 
Vietnam.  He stated that he was in Vietnam from 1970 to 1971 
with the U. S. Army on Search and Destroy Patrol and 
Reconnaissance missions.  He reported that he saw a lot of 
bombings and killings and a lot of dead people which greatly 
affected him.  

At the time of a November 1993 VA psychiatric examination, 
the veteran reported that he was in Vietnam from 1969 to 1970 
and that he had shot a kid in the head who had explosives 
strapped to his body.  He also stated that he had seen dead 
bodies and parts of bodies, bagged dead bodies, been involved 
in ambushes, and had seen mines blow up soldiers.  

At the time of a May 1994 VA hospitalization, the veteran 
reported having flashbacks about Vietnam.  A diagnosis of 
delayed PTSD was rendered.  

In August 1996, the veteran sent in a July 1996 outpatient 
treatment record where it was noted that he had been nervous 
as a result of the anniversary of the Tet offensive.  A 
diagnosis of severe social and industrial impairment was 
rendered at that time.  

In February 1997, the Board remanded this matter for 
additional development, to include a request for additional 
information regarding the veteran's alleged stressors and 
verification of any reported stressors by the U.S. Army and 
Joint Services Environmental Support Group.  

In a March 1997 letter, the RO requested that the veteran 
provide any additional information to facilitate 
corroboration of his stressors.  

In a July 1997 letter, the RO again requested additional 
information with regard to the veteran's stressors and 
provided a stressor attachment sheet to facilitate filling 
out any additional information.  

No response was received to either the March or July 1997 
letters.  

In July 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) formerly ESG, responded to the 
request for verification of stressors.  The USASCRUR 
indicated that it had enclosed a copy of the unit history for 
the 215th Composite Service Battalion (215th CS Bn) inclusive 
of the time of the veteran's assignment to the Supply and 
Transportation Company (S&T Co) 215th CS Bn in 1972.  The 
history stated that the S&T Co supported elements of the 1st 
Calvary Division (1st Cav Div) by providing it with supplies.  
The history indicated that the 215th CS Bn suffered 
casualties during the reporting period; however, none were 
indicated for the S&T Co.  

USASCRUR further noted that Bien Hoa was the documented base 
for the 215th CS Bn in 1972 and that it was attacked four 
times during the veteran's assignment to the 215th CS Bn.  
The history listed Fire Support Base (FSB) Mace as a forward 
area for elements of the S&T Co; however, it was unable to 
document attacks at FSB Mace during the veteran's Vietnam 
tour.  

USASCRUR also indicated that the veteran had to provide more 
specific information about casualties before they could be 
verified. 

In the historical report forwarded by the USASCRUR, dated in 
June 1972, it was noted that the S&T Co for the period from 
June 1, 1971, through June 27, 1972, distinguished itself in 
the performance of its assigned mission by providing all 
classes of supply, except medical supplies, repair parts, 
cryptographic material, water, and aviation equipment to the 
3rd Brigade (sep), 1st Calvary Division (AM).  In addition, 
the unit was responsible for providing and operating ground 
transportation required for the unit distribution of Classes 
I, II, III, and IV supplies.  In order to meet high priority 
demands of Class III in the forward area, the unit 
established numerous refuel points in field locations to 
support various military operations.  This not only enabled 
the Brigade to extend the boundaries of its operations but 
also relieved the primary refuel points of congested traffic.  
To expedite the delivery of supplies to field locations, the 
unit's aerial delivery team spent many arduous hours testing 
and perfecting new aerial droppage procedures.  

Eventually their efforts paid tremendous dividends as new 
techniques evolved by constant testing proved that the aerial 
delivery of needed supplies to forward locations would 
greatly simplify the supply chain.  

The aerial delivery team was responsible for the requisition, 
inspection, storage, and issue of air delivery equipment and 
provided technical assistance in packing, rigging, and 
loading of various supplies for aerial delivery.  

Perhaps the largest and most beneficial task performed by the 
S&T Co in the past six months had been the establishment and 
operation of a forward operations base at FSB Mace providing 
Class I, II, III, and IV supplies to the forward elements of 
the Brigade.  Additionally, S&T Co supervised the 
distribution and transportation of Class V material at FSB 
Mace and organized an aerial delivery process to receive and 
rig supplies for expeditious delivery to forward combat 
units.  Mostly through perseverance and sheer sacrifice of 
their own personal time members of S&T Co continually 
distinguished themselves by demonstrating unparalleled zeal 
in the accomplishment of their assigned mission.  Often 
driving or working for as many as 14 hours a day seven days a 
week in difficult terrain and adverse weather, S&T Co 
personnel continually exhibited a high degree of morale and 
personal satisfaction in knowing that their efforts and 
performance of duty were extremely vital to the overall 
combat effectiveness and espirit of the Brigade.  

Outpatient treatment records received subsequent to the Board 
remand demonstrate that the time of an October 1994 visit, 
the veteran reported having been given a "secret clearance 
by the Army".  

At the time of an October 1998 visit, the veteran reported 
that his nightmares became worse around the anniversary of 
the Tet Offensive.  


Analysis

In Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), the Court 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
of an event claimed as a recognizable stressor is a matter 
solely within the province of adjudicatory personnel.  That 
is the issue addressed herein.

The Board will review each stressor as it has been reported 
by the veteran.  At the time of his August 1988 
hospitalization, the veteran reported that he had been in 
combat in Vietnam in 1969 and 1970.  At the time of an 
October 1989 VA examination, the veteran reported that he 
served in Vietnam in 1969.  During a March 1991 
hospitalization, the veteran reported that he was in Vietnam 
from 1970 to 1971 with the U. S. Army on Search and Destroy 
Patrol and Reconnaissance missions.  At the time of a 
November 1993 VA psychiatric examination, the veteran stated 
that he had shot a kid in the head who had explosives 
strapped to his body, that he had seen dead bodies and parts 
of bodies, bagged dead bodies, had been involved in ambushes, 
and had seen mines blow up soldiers.  He noted that this 
occurred when he was in Vietnam from 1969 to 1970.  The 
service personnel records demonstrate that the veteran served 
in Vietnam from January 1972 to August 1972.  Therefore, 
allegations of combat in Vietnam and Cambodia which predated 
his arrival in Vietnam are not supported or supportable.

As to the veteran's claims in his September 1989 statement 
that he was used as support personnel and moved from base to 
base, being under constant rocket and mortar fire and 
sustaining many casualties, the Board notes that the report 
provided by the USASCRUR indicated that it was unable to 
document any attacks on FSB Mace, where the S&T Co was 
stationed, during the veteran's Vietnam tour.  It also was 
indicated that the S&T Co sustained no casualties during the 
period of the Veteran's service in Vietnam.   

With regard to the veteran's testimony at the time of his 
April 1990 hearing, the Board notes that there is no 
indication that members of the S&T Co performed guard duty in 
the unit history information.  There is also no indication 
that there were any casualties for the S&T Co during the 
veteran's period of service in Vietnam.  There was also no 
reference that the base where the veteran was stationed was 
the recipient of incoming fire.  While the veteran reported 
that he killed or injured someone while in Vietnam, such 
reports are not verifiable based on the information provided 
by the veteran.  His reports are not supported by credible 
supporting evidence that the claimed stressors occurred.  
While the Board notes that the unit history indicates that 
the S&T Co provided supplies through modes of transportation 
including helicopters and trucks, and drove through difficult 
terrain and adverse conditions, the company history does not 
indicate that the unit was involved in combat or involved in 
the pickup of injured personnel.  

There is also indication that the veteran was given any type 
of secret clearance as he reported having been given at the 
time of an October 1994 outpatient visit.  

With regard to the veteran's claimed participation in combat, 
a review of the record shows that verification of combat has 
been complicated by the veteran's inability to specify full 
names of soldiers whom he saw killed or wounded in combat, or 
to provide reasonably specific dates accompanied by locations 
of participation in combat.  In this regard, the Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)  The RO has unsuccessfully attempted to 
verify the veteran's claims of participation in combat and 
his stressors with USASCRUR.

In this case, there is nothing currently in the claims file 
which establishes participation in combat.  The veteran's DD 
214 does not show that he received any commendations or 
awards which appear to be awarded primarily or exclusively 
for circumstances relating to combat, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  While 
the veteran may very well have served in a combat area the 
Court has stated that serving in a combat zone is not the 
same as serving in combat.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board finds that the veteran did not 
participate in combat.  See Cohen v. Brown, 10 Vet. App. 128, 
145 (1997).  None of the decorations establishes combat or a 
stressor.

The veteran has not submitted any lay statements or other 
information that supports his contentions.  The sole 
supporting evidence that the alleged stressful events 
occurred are the veteran's own statements and notation of 
such experiences as recorded by medical professionals in 
connection with treatment and evaluation.  A noncombat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 citing Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.

In summary, the records show he is not a combat veteran.  Nor 
is there credible evidence that an in-service stressor 
occurred.  Without credible supporting evidence that the 
claimed in-service stressor actually occurred, service 
connection cannot be granted.

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 7 
Vet. App. 70, 79-80 (1994).  In light of the above, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

